UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF For the month of July, 2009 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) TDN: Where Your Passion Lives Mexico City, July21, 2009 - Grupo Televisa, S.A.B. (“Televisa”; NYSE:TV; BMV:TLEVISA CPO) today announced that Televisa Networks and Televisa Deportes will offer a new option in pay-TV initially in Mexico, Latin America and the Caribbean: Televisa Deportes Network(TDN). A new pay-TV channel, TDN will offer 24-hour-a-day programming 365 days a year. TDN will feature more than 8 hours a day of proprietary content, including exceptional editorial content, story coverage, commentary, and transmission of national and international soccer tournaments, American football, basketball, baseball, golf, wrestling, boxing, and extreme sports. The content will be available in Standard Definition and includes the exclusive transmission and retransmission of certain matches of the Mexican first division soccer tournament, as well as additional matches broadcast simultaneously; the Spanish soccer cup, including exclusive transmission of two matches per week; Noticiero Televisa Deportes; the 2010 Soccer World Cup; the UFC (Ultimate Fighting Championship); and much more. This pay-TV channel resulted from the experience and leadership of Televisa Deportes and a licensing agreement that Televisa has entered into with Barra Deportiva, the new independent producer formed from the association of Televisa and Deportes y Medios Panamericana, a company owned by Juan Carlos Rodríguez, one of the creators of Estadio TV. The channel will launch with an experienced team of commentators, including those from Televisa Deportes and Estadio TV, who are well-known for their passion, commitment, familiarity with our audiences, and experience. Emilio Azcárraga Jean, President of Grupo Televisa, said: “To maintain our position at the forefront of our industry, Televisa expands its 360-degree multimedia platform by adding a specialized sports channel for the pay-TV audience. This channel complements our existing offer of free-to-air television, internet, and radio. I am confident that TDN will position itself quickly as a leader in the market.” The channel will be available in Mexico July 23 and in Central America and the
